 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YASIR MEHMOOD,                                    No. 2:18-cv-0136 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          On November 30, 2018, plaintiff’s complaint was dismissed with leave to amend.

18   Plaintiff was granted until February 4, 2019 to file his amended complaint and was warned that

19   failure to file an amended complaint by that date would result in dismissal. Plaintiff has not filed

20   an amended complaint. Both parties have consented to this court’s jurisdiction pursuant to 28

21   U.S.C. § 636(c) and Local Rule 302.

22          In accordance with the above, IT IS HEREBY ORDERED that this action is dismissed

23   without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24   Dated: February 20, 2019
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27   1
     mehm0136.fta
28
